March 28, 2013




                                JUDGMENT

                The Fourteenth Court of Appeals
                  PARTNERS IN BUILDING, L.P., Appellant

NO. 14-12-00123-CV                         V.

                         DARLEEN EURE, Appellee
                     ________________________________

      This cause, an appeal from the order in favor of appellee Darleen Eure,
signed, October 10, 2011, was heard on the transcript of the record. The record
shows that the trial court lacked jurisdiction to render this order. We therefore
order the trial court’s order of October 10, 2011, VACATED, and we order this
appeal DISMISSED. We order appellee DARLEEN EURE to pay all costs
incurred in this appeal. We further order this decision certified below for
observance.